Hanna, J.
This was an action by Haynes, to recover of Ragan ten acres of land.
Ragan suffered judgment to go by default. He now appeals, and assigns two errors:
1. That the complaint is not sufficient.
2. That the judgment is erroneous for two reasons; first, because it does not show that the Court had jurisdiction of the subject-matter, and second, Ragan should have recovered costs.
It is urged upon the part of the appellant, that neither the complaint nor the judgment shows that the land sought to be recovered is situated in the county of Hendricks, and that such fact should be shown affirmatively.
There is no direct allegation that the land is situated in Hendricks county. The section, township and range in which the land is situated, are given both in the complaint and judgment, and it is insisted upon the part of the appellee, that the Court is bound to take notice that the congressional subdivisions named are within the boundaries *349of that county; and that to plead facts sufficient to show that the land is within the county, is equivalent to a direct allegation that it is therein situated.
C. C. Nave and J. Witherow, for the appellant (1).
H. C. Newcomb, J. S. Harvey and J. S. Miller, for the appellee (2).
In Brownfield et al. v. Weicht, 9 Ind. R. 394, it is held that a similar complaint is unobjectionable, because the Circuit Court had general jurisdiction, and the want of jurisdiction must be raised by answer, &c. The Court having, in the case at bar, taken jurisdiction and rendered judgment, we are bound to presume in favor of that jurisdiction, without stopping to determine whether we would, if the proceeding had been in a Court of limited jurisdiction, take notice of the congressional subdivisions of land included within the county of Hendricks, or not.
As to the question of costs, we think the statute referred to, (§ 613, 2 B,. S. p. 168,) has reference only to actions brought against a defendant not in possession, to quiet title, and not to cases where, as in the one at bar, the defendant is alleged to be in possession and withholding the same, and yet suffers judgment to be taken against him without answer.
Per Curiam. — The judgment is affirmed, with 1 per cent, damages and costs.